The opinion of the court was delivered by
TYLER, J.
It is stated in the exceptions, which were granted by the City Judge, that the question submitted to and *97decided by hini was whether the defendant was about to abscond or remove from the State when lie was arrested on the capias writ, Sept. 2, 1889. Without passing upon the other questions suggested, in the brief of the plaintiff’s counsel, it is sufficient ground for dismissing the exceptions that the question decided was purely one of fact.

Exceptions dismissed.